Citation Nr: 0936233	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  04-12 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for psychiatric disorder, 
claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from October 
1965 to July 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision denied service 
connection for PTSD.  

The review of the record reveals several different diagnoses 
of psychiatric disabilities including diagnoses of PTSD, 
depression, bipolar disorder, and anxiety disorder.  The 
United States Court of Appeals for Veterans Claims (Court) 
has recently held that claims for service connection for PTSD 
may encompass claims for service connection for all diagnosed 
psychiatric disabilities.  Clemons v. Shinseki, 23 Vet.App. 
1, 5 (2009).  Accordingly, the Board has rephrased the issue 
above to be entitlement to service connection for a 
psychiatric disorder, to included PTSD, in order to comply 
with the Court's holding.  The Board notes that the August 
2003 rating decision, and the July 2009, Supplemental 
Statement of the Case (SSOC) both considered the question as 
to whether psychiatric disorders other than PTSD warranted 
service connection, and service connection was not granted.

The case was previously before the Board in December 2006, 
when it was remanded for verification of the Veteran's 
claimed inservice stressors, examination of the Veteran, and 
medical opinions.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  The service treatment records do not reveal any 
complaints of, or treatment for, any psychiatric disorder 
during active service; the July 1967 separation examination 
report reveals a normal psychiatric clinical evaluation.

2.  The first diagnosis of any psychiatric disorder are 
private treatment records dated in January and March 1996 
which reveal diagnoses of major depression related to events 
other than those experienced in service.

3.  Other psychiatric diagnoses of record include:  bipolar 
disorder, anxiety disorder, and PTSD.  

4.  The confirmed stressor experienced by the Veteran is that 
the base at Long Binh, Vietnam was subjected to attack by 
mortars and sappers.  Sappers managed in penetrate the base 
perimeter and destroy an ammunition bunker.  

5.  A May 2005 private medical opinion states generally that 
the Veteran has a diagnosis of PTSD which is related to his 
experiences during the Vietnam war.  This medical opinion 
does not indicate any specific stressors relied upon in the 
diagnosis.  

6.  A March 2005 VA examination report reveals a diagnosis of 
anxiety disorder which is not related to military service.

7.  An April 2009 VA examination report reveals diagnoses 
including recurrent major depression, which is unrelated to 
the Veteran's active military service of any stressor 
experienced therein.

8.  The two VA examination reports reveal that the Veteran 
does not meet the criteria for a diagnosis of PTSD, even when 
the verified stressor of record is considered.  

9.  The currently demonstrated psychiatric disorders are not 
shown to be due to any event or incident of the veteran's 
period of active service. 




CONCLUSION OF LAW

A psychiatric disorder, to include depression, bipolar 
disorder, anxiety disorder, and PTSD, was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1110; 1154(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1), as amended by 73 Fed. Reg. 23,353-56 (Apr. 30, 
2008).  VCAA notice should be provided to the claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  This notice was provided to the Veteran 
in letters dated May 2003, December 2006, and March 2007.  
The Veteran's claim has bee subsequently readjudicated in 
SSOCs dated November 2007 and July 2009.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The veteran was provided this notice 
a letter dated December 2006.  After allowing the Veteran an 
appropriate period of time in which to provide a response, 
the claim was readjudicated by way of SSOCs dated November 
2007 and July 2009.  

With respect to the veteran's claim for service connection, 
the duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The Board notes 
that such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
had an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
(3) indicates that the claimed disability may be associated 
with the in-service event, injury, or disease, or with 
another service-connected disability, and (4) the evidence of 
record is insufficient to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  In this case, a VA psychiatric Compensation 
and Pension examinations were conducted I March 2005 and most 
recently in April 2009.  Moreover, all available medical 
records related to the claims, and identified by the veteran, 
have been obtained.  Consequently, the Board finds that VA 
did not have a duty to assist that was unmet.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: his 
contentions; service personnel records, private medical 
records, Social Security Administration records, VA medical 
treatment records, and VA examination reports.  The Board 
will summarize the relevant evidence where appropriate, and 
the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, with respect to the 
veteran's claim for service connection for a psychiatric 
disorder.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Psychoses may be presumed to have been incurred during active 
military service if the psychotic disorder becomes manifest 
to a degree of 10 percent within the first year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  In the present case, there 
is no evidence of record showing that the Veteran has been 
diagnosed with a psychotic disorder.  See 38 C.F.R. § 3.384 
(2008).

Service connection for posttraumatic stress disorder 
requires: (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed inservice stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Fossie v. West, 12 Vet. App. 1, 6 (1998), (If the veteran 
engaged in combat, his lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in-
service stressors).  38 U.S.C.A 1154(b); 38 C.F.R. § 
3.304(f).  If, however, the veteran was not engaged in 
combat, he must introduce corroborative evidence of his 
claimed in-service stressors.  Under such circumstances, the 
veteran's lay testimony regarding the stressor would thus be 
insufficient, standing alone, to establish service 
connection.  See Moreau, 9 Vet. App. at 395; Doran, supra.

The Court has held that "[w]here it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2007).  

The veteran served in the Army from October 1965 to July 
1967.  His military occupational specialty was as a 
construction and utility worker and he served in construction 
units.  His service personnel records have been obtained and 
reveal that he served in Vietnam for approximately one year 
from July 1966 to July 1967.  He separated from service in 
July 1967 shortly after his return to the United States from 
Vietnam.  

The Veteran has made generally vague assertions of stressors.  
He has claimed that the base he was stationed at in Vietnam 
was subjected to mortar and sapper attack while he was there.  
He has also made allegations of being harassed and being 
given bad duty assignments because of his ethnicity.  In 
April 2009, the service department confirmed that the base at 
Long Binh, Vietnam was subjected to attack by mortars and 
sappers while the Veteran was stationed there.  At the time, 
sappers managed in penetrate the base perimeter and destroy 
an ammunition bunker.  Verification of the Veteran's presence 
in the immediate vicinity of the attacks, and the specific 
casualty named by the Veteran could not be made.  

The Veteran's service treatment records have been obtained.  
They contain entrance and separation examination reports 
along with a few records dated during the intervening period 
of time.  In July 1964, a pre-induction examination of the 
Veteran was conducted and a normal psychiatric clinical 
evaluation was indicated.  In October 1965, induction 
examination was conducted and again revealed a normal 
psychiatric clinical evaluation.  Finally, in July 1977, 
separation examination of the Veteran was conducted; the 
Veteran's psychiatric clinical evaluation was still 
"normal" at this time.  Review of the service treatment 
records does not reveal any indication of complaints of, 
symptoms of, or treatment for, any psychiatric disorder 
during active service.  

A large volume of private medical records dating from 1996 to 
the present have been obtained.  These records show 
continuing diagnosis of, and treatment for psychiatric 
disorders.  A January 1996 psychiatric evaluation indicates a 
diagnosis of major depression, this is the earliest medical 
record obtained showing a diagnosis of a psychiatric 
disorder.  A March 1996 treatment record reveals that the 
Veteran was recently in the hospital and that he reported a 
history of depression dating back to September 1995 when he 
had to terminate an extra-marital relation.  This record did 
note a questionable 28 year history of PTSD with sporadic 
reported symptoms of nightmares.  However, the diagnosis was 
major depression, single episode, severe. 

Again, a large volume of psychiatric treatment records have 
been obtained.  These records show continuing diagnoses and 
treatment of psychiatric disorders from 1996 to the present.  
There are varying diagnoses contained in these various 
treatment records.  A February 1998 treatment record 
indicates symptoms of depression resulting from the Veteran's 
retirement.  A May 1998 record indicates diagnoses of major 
depression disorder and generalized anxiety disorder.  A 
September 1998 treatment record indicates diagnoses of 
bipolar disorder and adjustment disorder with anxious mood.  

An October 1999 psychiatric treatment record is interesting 
in that the Veteran was evaluated for psychiatric symptoms, 
described as nervousness.  The history indicated that the 
Veteran worked for the electrical utility for 30 years and 
that he had experienced a great amount of work related 
accidents including:  electrical discharges, falls from 
telephone poles, and a fracture of his right hand.  The 
diagnosis was generalized anxiety disorder with depressive 
and explosive traits.  

An October 2000 diagnosis indicates severe major depression.  
Family problems are indicated as a precipitating factor in 
the diagnosis.  Bipolar disorder was indicated on an October 
2002 record.  A March 2003 progress note indicated diagnoses 
of depression and PTSD.  

A May 2005 letter from the Veteran's private psychiatrist 
indicates a diagnosis of PTSD which is generally related to 
the Veteran's experiences in the Vietnam war.  Specific 
stressors are not indicated, nor is consideration given to 
the Veteran's long history of alternate psychiatric 
diagnoses.  

In March 2005, a VA psychiatric Compensation and Pension 
examination of the Veteran was conducted.  The examiner 
reviewed the Veteran's psychiatric history which included 
multiple diagnoses of various disorders including anxiety 
disorder, bipolar disorder, alcohol dependence, and major 
depression.  The examiner noted that the Veteran was 
receiving disability benefits from the Social Security 
Administration for hypertension and lumbar strain.  The 
examiner reviewed the Veteran's military history.  After full 
examination, the diagnosis was anxiety disorder.  The 
examiner indicated that the Veteran did not meet the 
diagnostic criteria for a diagnosis of PTSD.  The examiner 
also referred to the other psychiatric records of evidence 
and indicated that the Veteran's current psychiatric disorder 
was the result of the Veteran's post-service employment 
accidents and that there was no link between an inservice 
stressor and a current psychiatric disability.  

In April 2009, the most recent VA psychiatric Compensation 
and Pension examination of the Veteran was conducted.  This 
examination was conducted by a different examiner than the 
one who conducted the 2005 VA examination.  The examination 
report reveals that the examiner made a thorough review of 
all of the evidence of record including the Veteran's 
military history including the stressors verified during 
service, and his Veteran's post-service personal, medical, 
employment and psychiatric history.  After full review and 
examination, the diagnosis was major depression, among other 
things.  The examiner indicated that the Veteran did not meet 
the diagnostic criteria for a diagnosis of PTSD.  
Specifically, the examiner indicated that on examination the 
Veteran was more "affected" by his perceived injustice of 
receiving Article 15 punishment during service, than any of 
the stressors reported related to being under fire or 
claiming to see dead bodies.  The examiner also provided a 
long and well reasoned rational indicating that there was no 
link between any currently diagnosed psychiatric disorder and 
the Veteran's active military service or any events 
experienced during service.  The rationale included the fact 
that the first reported psychiatric diagnosis was in 1996 and 
was specifically related to post-service "stressors" of 
ending an affair and having on-the-job injuries.  

A key issue with the veteran's PTSD claim is the in-service 
stressor.  As noted above, service connection for post 
traumatic stress disorder requires:  (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  
Although the Veteran is not show to have been in combat 
during active service, it has been verified that the base he 
was stationed at in Vietnam was subjected to mortar and 
sapper attacks.  To this extent, this stressor is verified.  
Nevertheless, there is no current diagnosis of PTSD.  The two 
VA examinations of record indicate that the Veteran does not 
meet the criteria for a diagnosis of PTSD, even when this 
confirmed stressor is considered as his present symptoms 
appear to be unrelated to the claimed stressors.  To the 
extent that the 2005 private medical certificate indicates a 
diagnosis of PTSD, it relates it only generally to the 
Veteran's Vietnam war experiences.  There is no indication of 
a specific stressor relied upon, nor is there consideration 
of the Veteran's long history of psychiatric diagnosis other 
than PTSD which are shown not to be related to service.  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Further, the 
Court has held that in adjudicating a claim, the Board has 
the responsibility to weigh and assess the evidence.  Bryan 
v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).

Thus, the Board must assess the Veteran's competence to 
report having a stressor during service, as well as his 
credibility.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005).  In both Barr and Washington, the Court noted that a 
veteran is competent to testify to factual matters of which 
he had first-hand knowledge, and citing its earlier decision 
in Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), held that 
lay testimony is competent if it is limited to matters that 
the witness has actually observed and is within the realm of 
the personal knowledge of the witness; see also 38 C.F.R. § 
3.159(a)(2) (2008).

The preponderance of the evidence is against the claim for 
service connection for a psychiatric disorder, claimed as 
PTSD.  The Board has reviewed all of the evidence of record, 
including all of the medical evidence of record.  The Board 
acknowledges that there is essentially one diagnosis of PTSD 
of record which indicates the disorder is related to the 
Veteran's military service in Vietnam.  However, this is 
countered by the a large volume of private treatment records 
indicating diagnoses of psychiatric disorders other than 
PTSD, which are related to specific post-service causes.  
Moreover, the two VA examination reports of record reveal 
that the Veteran does not meet the criteria for a diagnosis 
of PTSD.  These two examination reports also indicate that 
the Veteran's current psychiatric disabilities, variously 
diagnosed as depression, bipolar disorder, and anxiety 
disorder are not related to service or any incident 
experienced during service.  Simply put, the evidence 
provided by the private treatment records the 2005 VA 
examination report and the 2009 VA examination report reveals 
that the Veteran has diagnoses of psychiatric disorders other 
than PTSD which are unrelated to service.  To the extent that 
the 2005 private medical certificate indicates a diagnosis of 
PTSD related to military service, the probative value of this 
document is completely outweighed by the other competent 
medical evidence of record.  As such, the does not meet the 
criteria for service connection for PTSD under 38 C.F.R. 
§ 3.304(f), nor does he warrant service connection for any 
other diagnosed psychiatric disorder, as the medical opinions 
of record indicate that these disorders are unrelated to the 
Veteran's military service.  Accordingly, service connection 
must be denied.  

Finally, in reaching this decision, the Board has considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder, claimed as 
PTSD, and to include major depression, bipolar disorder, 
anxiety disorder, and PTSD, is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


